Plaintiff appeals from decree of divorce granted to her. Defendant had filed cross-bill *Page 449 
but made no contest at the hearing. According to the calendar entries the friend of the court made several reports but they are not in the record before us and by which we are bound.
Plaintiff complains because the decree, although awarding her custody of the minor son, permits defendant to have the custody on Saturday and Sunday afternoons and for a month in the summer. The record does not indicate that the provision is unfair and, if it does not work well, the court may change it on application and showing.
The parties own a two-story flat, the title held by the entireties. Plaintiff complains because the decree declares them tenants in common hereafter.
The undisputed testimony is that plaintiff, from her own earnings, paid all the purchase price which has been paid, except $15 contributed by defendant. There is a mortgage of over $3,000 on the premises, some $300 being in arrears, and plaintiff is making payments thereon. The record does not suggest any possibility that defendant will make any further contributions to the purchase price. At the time of decree he was in arrears to plaintiff for temporary alimony. Under the circumstances we think the division of the title would result in confusion and probable injustice to plaintiff and that the decree should award the premises to her.
The decree will be modified to award the real estate to plaintiff, with costs of appeal to her, provision for the payment of the accrued alimony in instalments over a 90-day period, and otherwise affirmed. The decree will also provide that the same be remanded to circuit court with jurisdiction to enforce and modify the decree as circumstances may require.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 450